

116 HR 3651 RH: To facilitate the use of certain land in Nebraska for public outdoor recreational opportunities, and for other purposes.
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 515116th CONGRESS2d SessionH. R. 3651[Report No. 116–630]IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Fortenberry introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 9, 2019A BILLTo facilitate the use of certain land in Nebraska for public outdoor recreational opportunities, and for other purposes.1.Use of conveyed landSection 342(c) of the Consolidated Natural Resources Act of 2008 is amended—(1)by striking The conveyance and inserting the following:(1)Primary useThe conveyance; and(2)by adding at the end the following:(2)Additional useThe Missouri River Basin Lewis and Clark Interpretive Trail and Visitor Center Foundation, Inc. may use, or enter into an agreement with another party to lease, not more than 40 acres of the land conveyed under subsection (a) for public outdoor recreation under the following conditions:(A)The land shall continue to be maintained in a manner that is compatible with the use authorized in paragraph (1), conditions stated in the deed for the land, and the memorandum of understanding with the National Park Service dated June 2009.(B)The nature trail around the perimeter of the land shall remain in place and may be enhanced with educational signage about the flora and fauna that are native to the land and planting of native flora.(C)Revenue from any use (including any lease or agreement entered into) under this paragraph shall be used to offset maintenance and operating costs of the Lewis and Clark Interpretive Center..December 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed